DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-2, 5-13 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Plagemann et al. (U.S. 2016/0226917).
With regard to claim 1, Plagemann teaches an electronic device (Fig. 2; [0026] One or more clients 10, 11, such as local computers, smart phones, tablet computing devices, and the like may connect to other devices via one or more networks 7) comprising:
    a display device (Fig. 1, display 22; [0022] a user display 22, such as a display screen via a display adapter; [claim 4] displaying, on an electronic display of the mobile computing device);
    a set of sensor devices including an audio sensor ([0029] Examples of a command include, without limitation, a gesture, an audio signal (e.g., voice command), a facial recognition, or a facial response such as an eye blink pattern, a wink, a smile, a head nod, or a head turn; [0037] A privacy indicator may include, for example, a light, a LED, a system tray notice, an audible sound, or a tactile feedback; [0042] For example, a cloud service may be authorized to access video or audio data from one or more sensors; [claim 8] wherein: the sensor data that is generated by the sensor comprises video data, or audio data, or both) and an image sensor ([0021] data from the sensor (such as images or sounds) are being, for example, transmitted to a remote location; [0029] Examples of a command include, without limitation, a gesture, an audio signal (e.g., voice command), a facial recognition, or a facial response such as an eye blink pattern, a wink, a smile, a head nod, or a head turn; [0042] For example, a cloud service may be authorized to access video or audio data from one or more sensors; [claim 8] wherein: the sensor data that is generated by the sensor comprises video data, or audio data, or both); 
     one or more memory devices coupled with the set of sensor devices (Fig. 1, memory 27; [0035]; [0037] the information the camera is collecting is not being stored, transmitted to a device unconnected to the sensor (e.g., camera) or same network as the sensor, or stored or transmitted to an unverified destination or memory); and
    a set of processors coupled to the one or more memory devices (Fig. 1 processor 24; [claim 9] one or more processors; a sensor configured to capture sensor data; a user-perceptible privacy indicator; and a memory device storing instructions that, when executed by the one or more processors), the set of processors including a sensor processor and an application processor ([0006] A system is provided that can include a sensor, computer readable storage for storing a library of known commands, and processor. The processor may be connected to the computer readable storage. It may be configured to receive a command to access data generated by the sensor; [0028] A command to access data generated by a sensor may be received. A sensor may include, for example, a microphone, a camera, an infrared sensor, a motion sensor, a light sensor, or a GPS device), the set of processors to execute instructions stored on the one or more memory devices (Fig. 1, memory 27), the instructions to cause the set of processors to: 
	activate a sensor device ([0006] A system is provided that can include a sensor, computer readable storage for storing a library of known commands, and processor) to gather one or more of environment metadata data and multimedia data ([0029] Examples of a command include, without limitation, a gesture, an audio signal (e.g., voice command), a facial recognition, or a facial response such as an eye blink pattern, a wink, a smile, a head nod, or a head turn. Gesture recognition, for example, may be performed by extracting and analyzing camera data received from a sensor; [0037] A privacy indicator may include, for example, a light, a LED, a system tray notice, an audible sound, or a tactile feedback; [0042] a cloud service may be authorized to access video or audio data from one or more sensors);
	enable a privacy indicator ([abstract] a privacy indicator is provided that shows whether sensor data are being processed in a private or non-private mode…The privacy mode may be determined by processing a command in accordance with a privacy policy of determining if the command is on a privacy whitelist, blacklist, greylist or is not present in a privacy command library) in response to a determination that the sensor device is activated to gather multimedia data to be transmitted to the set of processors ([0021] According to an implementation disclosed herein, a change in the privacy status of a system may be detected by monitoring the activity of a sensor. If data from the sensor are being used to generate a command (such as a gesture command, a voice command, etc.) that is present in a database of commands that are used for control purposes, then the system may be considered to be in a private state; [0042] For example, a cloud service may be authorized to access video or audio data from one or more sensors. A privacy indicator would remain in a private state or changed to reflect a private state. However, if a remote service was not digitally signed, then the privacy indicator may be changed to alert the user of the non-private state); and 
	disable the privacy indicator ([0037] The privacy indicator 430 may be activated or deactivated according to any of the implementations disclosed here; [0039] A privacy indicator light may be set to green to indicate that the system is operating in a private mode or the privacy indicator may be set to red to indicate that the system is operating in a non-private mode… When a command is processed that is not on the list of privacy-compatible commands, the privacy indicator can be changed to show red to reflect that the system is in a non-private state) in response to a determination that the sensor is activated to only gather environment metadata ([abstract] When sensor data are used only for controlling a device locally, it may be in a private mode; [0029] Examples of a command include, without limitation, a gesture, an audio signal (e.g., voice command), a facial recognition, or a facial response such as an eye blink pattern, a wink, a smile, a head nod, or a head turn. Gesture recognition, for example, may be performed by extracting and analyzing camera data received from a sensor; [0042] a cloud service may be authorized to access video or audio data from one or more sensors).

With regard to claim 2, the limitations are addressed above and Plagemann teaches wherein to enable display of the privacy indicator includes to display the privacy indicator for at least a minimum period of time in response to determination that the sensor device is to be activated to gather multimedia data ([0028] A sensor may be used to scan an environment continuously or periodically, that is, data may be generated by the sensor over extended periods of time. For example, a camera may scan a room in which it is placed as a component of a gesture control system or a security system that employs face recognition technology; [0048] The privacy mode may be configurable based on, for example, an individual or group of applications, type of application (e.g., communications software, video game software, word processing software, photo editing software, etc.), time of day, user accessing the system, data communications type, data communications destination, memory, or sensor type. For example, a user may select a privacy mode that directs the system to be maintained a private state; [claim 8] wherein: the sensor data that is generated by the sensor comprises video data, or audio data, or both, and obtaining sensor data that is generated by the sensor while the privacy indicator associated with the sensor indicates the private state comprises continuously or periodically obtaining sensor data over a period of time).

With regard to claim 5, the limitations are addressed above and Plagemann teaches wherein the environment metadata includes whether a user is facing the display device ([0029] Examples of a command include, without limitation, a gesture, an audio signal (e.g., voice command), a facial recognition, or a facial response such as an eye blink pattern, a wink, a smile, a head nod, or a head turn; [0030] A command may include object detection or other gestures unrelated to a person's face or body; [0041] For example, a hand wave gesture may be associated with turning on the lights to a specified intensity for a specific user identified by facial recognition).

With regard to claim 6, the limitations are addressed above and Plagemann teaches wherein the environment metadata includes whether a specific user is facing the display device ([0029] Examples of a command include, without limitation, a gesture, an audio signal (e.g., voice command), a facial recognition, or a facial response such as an eye blink pattern, a wink, a smile, a head nod, or a head turn; [0030] A command may include object detection or other gestures unrelated to a person's face or body; [0041] For example, a hand wave gesture may be associated with turning on the lights to a specified intensity for a specific user identified by facial recognition).

With regard to claim 7, the limitations are addressed above and Plagemann teaches wherein the privacy indicator is a software initiated sensor activation indicator that is displayed ([abstract] A privacy indicator is provided that shows whether sensor data are being processed in a private or non-private mode; [0007] In an implementation, a privacy mode and a command to access data generated by a sensor may be received; [0028]) via the display device (Fig. 1, display 22; [0022] a user display 22, such as a display screen via a display adapter; [claim 4] displaying, on an electronic display of the mobile computing device) and to enable display of the privacy indicator (Figs. 4A-4C, privacy indicator 440; [0037] The privacy indicator 430 may be activated or deactivated according to any of the implementations disclosed here. In some configurations, as shown in FIGS. 4B and 4C, the privacy indicator 440 may be illuminated at all times) includes to: 
 	render the privacy indicator by default within a frame to be displayed via the display device ([0029] In some instances, a single image frame may be sufficient for a gesture to be recognized. For example, a user may hold up a palm of one of her hands to a monitor, which may signify that the user would like the current program or video to stop or pause. A palm faced toward a screen may be captured in a single image frame. In other cases, a sequence of images may be required to discern a gesture…Because motion is involved, multiple frames may need to be pieced together (e.g., as a sequence) to ascertain the page-swipe motion; [0037] A privacy indicator may include, for example, a light, a LED, a system tray notice, an audible sound, or a tactile feedback. FIG. 4A shows a camera with an on/off indicator 410, a camera 420, and a privacy indicator 430…In some configurations, as shown in FIGS. 4B and 4C, the privacy indicator 440 may be illuminated at all times); 
 	enable display the privacy indicator ([abstract] a privacy indicator is provided that shows whether sensor data are being processed in a private or non-private mode…The privacy mode may be determined by processing a command in accordance with a privacy policy of determining if the command is on a privacy whitelist, blacklist, greylist or is not present in a privacy command library) in response to the determination that the sensor device is activated to gather multimedia data to be transmitted to the set of processors ([0021] According to an implementation disclosed herein, a change in the privacy status of a system may be detected by monitoring the activity of a sensor. If data from the sensor are being used to generate a command (such as a gesture command, a voice command, etc.) that is present in a database of commands that are used for control purposes, then the system may be considered to be in a private state; [0042] For example, a cloud service may be authorized to access video or audio data from one or more sensors. A privacy indicator would remain in a private state or changed to reflect a private state. However, if a remote service was not digitally signed, then the privacy indicator may be changed to alert the user of the non-private state); 
 	prevent occlusion or tampering of the sensor activation indicator by an application executed by the application processor ([abstract] When sensor data are being sent to a remote site, it may be in a non-private mode, which may be shown by setting the privacy indicator to a second color. The privacy mode may be determined by processing a command in accordance with a privacy policy of determining if the command is on a privacy whitelist, blacklist, greylist or is not present in a privacy command library. A non-private command may be blocked; [0043] a command can be greylisted, e.g., temporarily blocked, if the command is included in a greylist privacy command library. The greylisted command can be executed if certain subsequent commands are received or events occur. For example, a command can be greylisted (temporarily blocked), a warning can be displayed to the user, and if the user indicates that the command should be executed (e.g., gives permission to send video data from the camera via an identified application), then the command can be executed; [0047] In an implementation, a command may be blocked. For example, a user may request a particular privacy state be maintained. In some instances, the request may be received by a physical switch on a sensor such as a camera. The request may also be made by a software input or input that is received from a sensor. For example, a user may signal with a gesture that the user would like the camera to maintain a private state. Any subsequent command to have a sensor store or transmit data to an unverified memory or destination in a non-private manner may be blocked. For example a command to launch a video chat application may be blocked or the application may be denied access to camera and/or microphone data); and 
 	suppress display of the privacy indicator in response to the determination that the sensor is activated to only gather environment metadata ([abstract] a privacy indicator is provided that shows whether sensor data are being processed in a private or non-private mode…The privacy mode may be determined by processing a command in accordance with a privacy policy of determining if the command is on a privacy whitelist, blacklist, greylist or is not present in a privacy command library; [0021] According to an implementation disclosed herein, a change in the privacy status of a system may be detected by monitoring the activity of a sensor. If data from the sensor are being used to generate a command (such as a gesture command, a voice command, etc.) that is present in a database of commands that are used for control purposes, then the system may be considered to be in a private state; [0042] For example, a cloud service may be authorized to access video or audio data from one or more sensors. A privacy indicator would remain in a private state or changed to reflect a private state. However, if a remote service was not digitally signed, then the privacy indicator may be changed to alert the user of the non-private state).

With regard to claim 8, the limitations are addressed above and Plagemann teaches wherein the sensor processor is to receive a message to activate the sensor device from the application processor and activate the sensor device in response to the message ([0058] a message pipe may be used to update a sensor status and a stream pipe may transfer sensor data to the host controller of the device. Some sensors may have multiple stream pipes. For example, a web camera may have a microphone and a camera that utilize separate stream pipes; [0059] The privacy module may update or change a state of a privacy indicator using a message pipe. The pipe's endpoint may be determined by the manufacturer of the sensor and access to it controlled by the privacy module).

With regard to claim 9, the limitations are addressed above and Plagemann teaches wherein the sensor processor is to activate the sensor device to gather environment metadata and process the environment metadata without providing sensor data to the application processor ([0003] such an indicator cannot show when data being gathered by an input device is used in compliance with a privacy policy, e.g., the data is used only internally, or if the date is being sent to a remote site without the authorization of the system user; [0008] the digital signature may be determined to be invalid base on the verification of the digital signature associated with the application. The command may be determined to be not compatible with a privacy policy. The state of a privacy indicator may be changed based on based on the determination that the digital signature is invalid and that the command is not compatible with a privacy policy).

With regard to claim 10, the limitations are addressed above and Plagemann teaches wherein the sensor processor is to activate the sensor device to gather environment metadata while the application processor is in a low power state ([0003] Some current systems include an indicator that indicates if an input device has power. If the device has power, for example, a LED may be illuminated and indicate to the user that the device is on. However, such an indicator cannot show when data being gathered by an input device is used in compliance with a privacy policy, e.g., the data is used only internally, or if the date is being sent to a remote site without the authorization of the system user). 

With regard to claim 11, the limitations are addressed above and Plagemann teaches wherein the electronic device is a smartphone, tablet computing device, or a wearable electronic device ([0026] FIG. 2 shows an example network arrangement according to an implementation of the disclosed subject matter. One or more clients 10, 11, such as local computers, smart phones, tablet computing devices, and the like may connect to other devices via one or more networks 7).

With regard to claim 12, the medium claim corresponds to the device claim 1, respectively, and therefore is rejected with the same rationale.

With regard to claim 13, the limitations are addressed above and Plagemann teaches wherein enabling the privacy indicator includes displaying the privacy indicator for at least a minimum period of time in response determining that the sensor device is to be activated to gather multimedia data ([0028] A sensor may be used to scan an environment continuously or periodically, that is, data may be generated by the sensor over extended periods of time. For example, a camera may scan a room in which it is placed as a component of a gesture control system or a security system that employs face recognition technology; [0048] The privacy mode may be configurable based on, for example, an individual or group of applications, type of application (e.g., communications software, video game software, word processing software, photo editing software, etc.), time of day, user accessing the system, data communications type, data communications destination, memory, or sensor type. For example, a user may select a privacy mode that directs the system to be maintained a private state; [claim 8] wherein: the sensor data that is generated by the sensor comprises video data, or audio data, or both, and obtaining sensor data that is generated by the sensor while the privacy indicator associated with the sensor indicates the private state comprises continuously or periodically obtaining sensor data over a period of time), wherein the privacy indicator is a software initiated sensor activation indicator ([abstract] A privacy indicator is provided that shows whether sensor data are being processed in a private or non-private mode; [0007] In an implementation, a privacy mode and a command to access data generated by a sensor may be received; [0028]) that is displayed via the display device (Fig. 1, display 22; [0022] a user display 22, such as a display screen via a display adapter; [claim 4] displaying, on an electronic display of the mobile computing device). 

With regard to claim 15, the medium claim corresponds to the device claim 5, respectively, and therefore is rejected with the same rationale.

With regard to claim 16, the medium claim corresponds to the device claim 6, respectively, and therefore is rejected with the same rationale.

With regard to claim 17, the system claim corresponds to the device claim 1, respectively, and therefore is rejected with the same rationale.

With regard to claim 18, the system claim corresponds to the device claim 13, respectively, and therefore is rejected with the same rationale.

With regard to claim 19, the limitations are addressed above and Plagemann teaches wherein the environment metadata includes whether an ambient sound level is above a threshold, whether a user is facing the display device ([0029] Examples of a command include, without limitation, a gesture, an audio signal (e.g., voice command), a facial recognition, or a facial response such as an eye blink pattern, a wink, a smile, a head nod, or a head turn; [0030] A command may include object detection or other gestures unrelated to a person's face or body; [0041] For example, a hand wave gesture may be associated with turning on the lights to a specified intensity for a specific user identified by facial recognition), or whether a specific user is facing the display device ([0029] Examples of a command include, without limitation, a gesture, an audio signal (e.g., voice command), a facial recognition, or a facial response such as an eye blink pattern, a wink, a smile, a head nod, or a head turn; [0030] A command may include object detection or other gestures unrelated to a person's face or body; [0041] For example, a hand wave gesture may be associated with turning on the lights to a specified intensity for a specific user identified by facial recognition).

With regard to claim 20, the system claim corresponds to the device claim 9, respectively, and therefore is rejected with the same rationale.






Claim Rejections - 35 USC § 103
  	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 3-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Plagemann et al. (U.S. 2016/0226917) in view of Fritzon et al. (U.S. 2019/0325120).
With regard to claim 3, the limitations are addressed above. However, Plagemann does not specifically teach: 
- 	wherein the environment metadata includes whether an ambient sound level is above a threshold
Fritzon teaches an ambient sound recording for matching [abstract]. Fritzon also teaches wherein the environment metadata includes whether an ambient sound level is above a threshold ([0073] The operation can include determining a likelihood that two ambient sound recordings match and if the likelihood satisfies a threshold, then the match between the ambient sound recordings is determined. This likelihood is determinable in a variety of different ways including using the ambient sound recording 412 and the signals 422. The various data stored in the pool data store 196 can have various weights usable in calculating a likelihood of a match. For instance, similarities in audio fingerprints between ambient sound recordings is heavily weighted in the calculation such that recordings that do not have similar audio fingerprints have a low likelihood of matching; [0075]). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the privacy indicator device taught by Plagemann, to have included the ambient sound taught by Fritzon, to have achieved a system generated by a sensor which has a state of privacy indication and also an ambient sound.

With regard to claim 4, the limitations are addressed above. However, Plagemann does not specifically teach: 
- 	wherein the environment metadata includes whether an virtual assistant activation trigger is detected
Fritzon teaches an ambient sound recording for matching [abstract]. Fritzon also teaches wherein the environment metadata includes whether an virtual assistant activation trigger is detected ([0013] a process for providing a voice-based user interface using a source device activation trigger engine and a speech analysis engine; [0026]; [0091] the target device 150 receives the utterance “enter guest mode”, which the target device 150 analyzes (e.g., using natural language processing) and executes a guest mode process in response thereto. In another example, the target device 150 has a tactile or virtual button that, when activated, causes the target device 150 to execute a guest mode process in response thereto; [0093] the device operates in the guest mode 522 until a reversion command is received, such as receiving user input associated with reverting to the primary mode 512 over a user interface (e.g., receiving an utterance over a voice based user interface of the target device 150 or receiving an indication that a virtual or physical user interface element associated with reversion has been actuated); [0103] virtual user interfaces). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the privacy indicator device taught by Plagemann, to have included the ambient sound and virtual trigger taught by Fritzon, to have achieved a system generated by a sensor which has a state of privacy indication and also an ambient sound.

With regard to claim 14, the medium claim corresponds to the device claim 3, respectively, and therefore is rejected with the same rationale.




Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Jensen et al. (U.S. 2015/0350843) teaches a location of a mobile device using a location application programming interface (API) and geographic location that is determined to have a significant meaning to a user.
 	Manzari et al. (U.S. 2018/0349008) teaches a privacy policy and privacy practices for computer user interfaces of electronic devices with built-in cameras.


 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171